                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR17-0203-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DARRYL KILGORE,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to proceed with
16   Defendant Darryl Kilgore’s change of plea hearing by video conference (Dkt. No. 364). Having
17   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion
18   for the reasons explained herein.
19          Defendant was originally indicted for Conspiracy to Commit Bank Fraud, Conspiracy,
20   Bank Fraud, Aggravated Identity Theft, and Money Laundering Conspiracy. (Dkt. No. 48.) The
21   Government has since filed a superseding information containing allegations directed solely
22   toward the crime of conspiracy (Dkt. No. 362.) Defendant has been detained pending trial since
23   his July 2017 arrest. (See Dkt. No. 38.) The parties indicate they now agree that a time served
24   sentence is appropriate. (Dkt. No. 364 at 2.) Accordingly, Defendant would like to plead guilty
25   now and proceed with the change of plea hearing by video conference. (Id.)
26          While in-person proceedings in the courthouse have begun to increase, the Court is still


     ORDER
     CR17-0203-JCC
     PAGE - 1
 1   strictly limiting the number of proceedings that can occur concurrently and the number of people

 2   who can attend those proceedings. See W.D. Wash. General Order 04-21 at 2.With limited

 3   exceptions, in-person hearings will not resume until June 30, 2021. Id. Given the circumstances,

 4   delaying Defendant’s plea hearing until it can be held in person would cause serious harm to the

 5   interests of justice. See W.D. Wash. General Orders 04-20, 09-20, 14-20, 17-20, 06-21.

 6          For the foregoing reasons, the Court GRANTS the parties’ motion to proceed with

 7   Defendant’s change of plea hearing by video conference (Dkt. No. 364) and ORDERS that his

 8   plea hearing be scheduled before a Magistrate Judge as soon as practicable and be conducted by
 9   video conference.
10

11          DATED this 2nd day of June 2021.




                                                         A
12

13

14
                                                         John C. Coughenour
15                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0203-JCC
     PAGE - 2
